                THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:20-cv-00220-MR


RITA W. BARKLEY, et al.,          )
                                  )
                      Plaintiffs, )
                                  )
     vs.                          )                       ORDER
                                  )
4520 CORP., INC., et al.,         )
                                  )
                      Defendants. )
________________________________ )


     THIS MATTER is before the Court on the Defendant Bonitz, Inc.’s

motion for the admission of attorney Daniel B. White as counsel pro hac vice.

[Doc. 168]. Upon careful review and consideration, the Court will allow the

motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc.

168] is ALLOWED, and Daniel B. White is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                               Signed: January 19, 2021
     IT IS SO ORDERED.




          Case 1:20-cv-00220-MR Document 170 Filed 01/19/21 Page 1 of 1
